UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-10401 Trust for Professional Managers (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI53202 (Address of principal executive offices) (Zip code) Rachel A. Spearo U.S. Bancorp Fund Services, LLC 615 East Michigan Street Milwaukee, WI53202 (Name and address of agent for service) (414) 765-5384 Registrant's telephone number, including area code Date of fiscal year end: August 31, 2012 Date of reporting period:August 31, 2012 Item 1. Reports to Stockholders. Annual Report Experienced People Consistent Philosophy Disciplined Process Geneva Advisors Funds Geneva Advisors All Cap Growth Fund Class R Shares (GNVRX) Class I Shares (GNVIX) Geneva Advisors Equity Income Fund Class R Shares (GNERX) Class I Shares (GNEIX) August 31, 2012 Investment Advisor Geneva Investment Management of Chicago, LLC 181 W. Madison Street, Suite 3575 Chicago, IL 60602 Phone:1-877-343-6382 TABLE OF CONTENTS LETTER TO SHAREHOLDERS 3 EXPENSE EXAMPLES 6 INVESTMENT HIGHLIGHTS 8 SCHEDULE OF INVESTMENTS 14 STATEMENTS OF ASSETS AND LIABILITIES 21 STATEMENTS OF OPERATIONS 22 STATEMENTS OF CHANGES IN NET ASSETS 23 FINANCIAL HIGHLIGHTS 25 NOTES TO FINANCIAL STATEMENTS 29 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM 39 BASIS FOR TRUSTEES’ APPROVAL OF INVESTMENT ADVISORY AGREEMENT 40 NOTICE OF PRIVACY POLICY & PRACTICES 45 ADDITIONAL INFORMATION 46 Dear Shareholders, Economic growth for the fiscal year ended August 31, 2012 continued at a very modest pace.Despite a mild correction in the summer months, the S&P 500 also maintained a steady climb throughout the year delivering an increase of 18%.While ongoing economic instability in Europe, concerns of a slowdown in China and election and legislative uncertainty in Washington have restricted more meaningful growth, the economy has expanded. The U.S. economy did experience mixed signals during the year.The housing market exhibited signs of recovery, both in terms of volume and price.In contrast, consumer confidence weakened and unemployment claims climbed back to 8.2%.Inflation and growth are likely to remain restrained until employment increases more vigorously. Developments in Washington will likely continue to play an increasingly important role in the second half of 2012.The Supreme Court ruling upholding the constitutionality of the health care law clouds an already uncertain fiscal picture surrounding expiring tax cuts and austerity measures in 2013.Contentious campaign rhetoric could be unsettling.Any movement toward compromise on legislative issues could go a long way to sustaining current market confidence.The extension of the Federal Reserve’s modestly stimulative Operation Twist increases the likelihood of more support from the Federal Reserve should the economy falter further. Earnings growth has slowed in some segments of the market but remains solid overall.Valuations remain historically discounted and any deviation from bearish earnings expectations could provide upside.However, given the lack of transparency regarding legislative issues facing our country, volatility could climb near-term. The Geneva All Cap Growth Fund’s Retail Class had a -2.51% return for the fiscal year ended August 31, 2012 versus 17.01% for the Russell 3000 Growth Total Return Index.The Institutional Class had a return of -2.14% for the same fiscal year.The three-year performance for both classes remains strong.The Geneva All Cap Growth Fund’s Retail Class had a 17.03% annualized three-year return for the fiscal year ended August 31, 2012 versus a 15.58% annualized three-year return for the Russell 3000 Growth Total Return Index.The Institutional Class had an annualized three-year return of 17.33%.The Geneva All Cap Growth Fund’s Retail Class also had a 2.07% annualized return since inception (September 2007) for the fiscal year ended August 31, 2012 with a 1.86% Gross Expense Ratio versus a 2.84% annualized return since inception for the Russell 3000 Growth Total Return Index.The Fund’s Institutional Class had an annualized return of 2.35% since inception (September 2007) with a 1.51% Gross Expense Ratio. Performance data quoted represents past performance and does not guarantee future results.The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost.Current performance of the Fund may be lower or higher than the performance quoted.Performance data current to the most recent month end may be obtained by calling 1-877-343-6382.The Fund imposes a 2.00% redemption fee on shares held less than sixty days.Performance data does not reflect the redemption fee.If reflected, total returns would be reduced. 3 The top sectors contributing to the All Cap Growth Fund performance for the fiscal year were Energy, Industrials and Healthcare.The sectors underperforming were Consumer Staples, Consumer Discretionary and Materials.The top stocks contributing to performance for the year were Apple, Continental Resources and Catamaran.Stocks that detracted from performance the most were Green Mountain, Baidu, Carbo Ceramics and Informatica. For the fiscal year ended August 31, 2012 the Equity Income Fund’s Retail Class returned 12.30% and the Institutional Class had a return of 12.66% versus 17.30% for the benchmark, the Russell 1000 Value Total Return Index.The top contributing sectors to performance were Energy, Consumer Staples, and Financials.The bottom contributors were Consumer Discretionary and Industrials.The top performing holdings were Plains All American Pipeline, Magellan Midstream Partners, and Taubman Centers.The underperforming holdings were BHP Billiton, Computer Programs and Systems, and Marathon Oil. We are committed to maintaining rigorous fundamental research and a disciplined long-term approach toward investing.The operating performance of our portfolio companies has been strong and most have maintained positive earnings growth throughout the recent downturns. As always, we thank you for your trust and confidence in our services.The Principals of Geneva, our families and employees remain significant investors along with clients in our Funds.We have also continued to invest in Geneva and maintain our dedication as we seek to deliver long-term investment performance. Best Regards, Geneva Advisors Opinions expressed are subject to change, are not guaranteed and should not be considered recommendations to buy or sell any security. Fund holdings and sector allocations are subject to change and should not be considered recommendations to buy or sell any security.Please refer to the Schedule of Investments in this report for a complete list of Fund holdings. The Geneva Advisors All Cap Growth Fund and Geneva Advisors Equity Income Fund may invest in mid-, small-, or micro-cap companies which involve additional risks such as limited liquidity and greater volatility.The Funds may invest in ADRs, in foreign securities and emerging markets which involve political, economic and currency risks, greater volatility and differences in accounting methods. The Russell 3000 Growth Index consists of the growth segment of the 3,000 companies in the Russell 3000 Index.The Russell 3000 Index is an unmanaged index which measures the performance of the 3,000 largest U.S. companies, based on total market capitalization, which represents approximately 98% in the investable U.S. equity market.One cannot invest directly in an index. 4 The Russell 1000 Value Index measures the performance of the large-cap value segment of the U.S. equity universe.It includes those Russell 1000 Index companies with lower price-to-book ratios and lower expected growth values.One cannot invest directly in an index. The S&P 500 index includes 500 leading companies in leading industries of the U.S. economy.Although the S&P 500 focuses on the large cap segment of the market, it is also a proxy for the total market.It is not possible to invest directly in an index. Must be preceded or accompanied by a prospectus. 5 Geneva Advisors Funds Expense Example (Unaudited) As a shareholder of the Funds, you incur two types of costs: (1) transaction costs, including redemption fees, and (2) ongoing costs, including management fees, distribution (12b-1) and shareholder servicing fees and other fund expenses. This Example is intended to help you understand your ongoing costs (in dollars) of investing in the Funds, and to compare these costs with the ongoing costs of investing in other mutual funds. The Example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period (3/1/12 - 8/31/12). Actual Expenses The first four lines of the following table provide information about actual account values and actual expenses. Although the Funds charge no sales load, you will be assessed fees for outgoing wire transfers, returned checks and stop payment orders at prevailing rates charged by U.S. Bancorp Fund Services, LLC, the Funds’ transfer agent. If you request that a redemption be made by wire transfer, currently a $15.00 fee is charged by the Funds’ transfer agent. You will be charged a redemption fee equal to 2.00% of the net amount of the redemption if you redeem your shares of the Funds within 60 days of purchase. IRA accounts will be charged a $15.00 annual maintenance fee. To the extent the Funds invest in shares of ETFs or other investment companies as part of their investment strategies, you will indirectly bear your proportionate share of any fees and expenses charged by the underlying funds in which the Funds invest in addition to the expenses of the Funds. Actual expenses of the underlying funds are expected to vary among the various underlying funds. These expenses are not included in the Example. The Example includes, but is not limited to, management fees, distribution (12b-1) fees, and fund administration and accounting, custody and transfer agent fees. You may use the information in this line, together with the amount you invested, to estimate the expenses that you paid over the period. Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled “Expenses Paid During Period” to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The second four lines of the table provides information about hypothetical account values and hypothetical expenses based on the Funds’ actual expense ratios and an assumed rate of return of 5% per year before expenses, which is not the Funds’ actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Funds and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the 6 Geneva Advisors Funds Expense Example (Unaudited) (Continued) shareholder reports of other funds. Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as sales charges (loads), redemption fees or exchange fees. Therefore, the second four lines of the table are useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if these transactional costs were included, your costs would have been higher. Based on Actual Fund Returns Beginning Ending Expenses Paid Account Value Account Value During Period Annualized 3/1/12 8/31/12 3/1/12 - 8/31/12 Expense Ratio All Cap Growth Fund* Class R 1.45% Class I 1.10% Equity Income Fund* Class R 1.45% Class I 1.10% * Expenses are equal to the Funds’ annualized expense ratio by class multiplied by the average account value over the period, multiplied by the number of days in the most recent six-month period (184), then divided by the number of days in the most recent 12-month period (366). Based on Hypothetical 5% Yearly Returns Beginning Ending Expenses Paid Account Value Account Value During Period Annualized 3/1/12 8/31/12 3/1/12 - 8/31/12 Expense Ratio All Cap Growth Fund* Class R 1.45% Class I 1.10% Equity Income Fund* Class R 1.45% Class I 1.10% * Expenses are equal to the Funds’ annualized expense ratio by class multiplied by the average account value over the period, multiplied by the number of days in the most recent six-month period (184), then divided by the number of days in the most recent 12-month period (366). 7 Geneva Advisors All Cap Growth Fund Investment Highlights (Unaudited) The investment objective of the Fund is long-term capital appreciation. The Fund seeks to achieve its investment objective by investing primarily in common stocks of U.S. companies without regard to market capitalizations. The Fund’s investment strategy focuses on individual stock selection that takes into consideration the stock’s industry group. Using quantitative and qualitative measures established by the Advisor, the Fund seeks to purchase common stocks that have stronger relative performance than other common stocks. The Fund’s allocation of portfolio holdings as of August 31, 2012 is shown below. Allocation of Portfolio Holdings (% of Investments) 8 Geneva Advisors All Cap Growth Fund Investment Highlights (Unaudited) (Continued) Average Annual Total Returns – As of August 31, 2012 Annualized Since One Three Inception Year Years (9/28/07) Class R (2.51)% 17.03% 2.07% Class I (2.14)% 17.33% 2.35% Russell 3000 Growth Index 17.01% 15.58% 2.84% Performance data quoted represents past performance and does not guarantee future results. The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance of the Fund may be lower or higher than the performance quoted. Performance data current to the most recent month end may be obtained by calling 1-877-343-6382. The Fund imposes a 2.00% redemption fee on shares held less than sixty days. Performance data does not reflect the redemption fee. If reflected, total returns would be reduced. Short-term performance, in particular, is not a good indication of the Fund’s future performance, and an investment should not be made solely on returns. Investment performance reflects fee waivers in effect. In the absence of such waivers, total return would be reduced. The returns shown assume reinvestment of Fund distributions and do not reflect the deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares. The graph illustrates performance of a hypothetical investment made in both classes of the Fund and a broad-based securities index on September 28, 2007, the inception date of the Fund. The graph does not reflect any future performance. The Russell 3000 Growth Index consists of the growth segment of the 3,000 companies in the Russell 3000 Index. The Russell 3000 Index is an unmanaged index which measures the performance of the 3,000 largest U.S. companies, based on total market capitalization, which represents approximately 98% in the investable U.S. equity market. One cannot invest directly in an index. 9 Geneva Advisors All Cap Growth Fund Investment Highlights (Unaudited) (Continued) Geneva Advisors All Cap Growth Fund – Class R Growth of $10,000 Investment Geneva Advisors All Cap Growth Fund – Class I Growth of $100,000 Investment * Inception Date 10 Geneva Advisors Equity Income Fund Investment Highlights (Unaudited) The investment objective of the Fund is current income, with a secondary objective of modest capital appreciation.The Fund seeks to achieve its investment objective by investing in publicly traded securities without regard to market capitalizations.The Fund’s investment strategy focuses on identifying stocks within multiple industry groups.The Fund has wide flexibility in types of securities used to generate a current income yield.The Fund’s allocation of portfolio holdings as of August 31, 2012 is shown below. Allocation of Portfolio Holdings (% of Investments) 11 Geneva Advisors Equity Income Fund Investment Highlights (Unaudited) (Continued) Average Annual Total Returns – As of August 31, 2012 Annualized Since One Inception Year (4/30/10) Class R 12.30% 12.81% Class I 12.66% 13.18% Russell 1000 Value Index 17.30% 7.63% Performance data quoted represents past performance and does not guarantee future results. The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance of the Fund may be lower or higher than the performance quoted. Performance data current to the most recent month end may be obtained by calling 1-877-343-6382. The Fund imposes a 2.00% redemption fee on shares held less than sixty days. Performance data does not reflect the redemption fee. If reflected, total returns would be reduced. Short-term performance, in particular, is not a good indication of the Fund’s future performance, and an investment should not be made solely on returns. Investment performance reflects fee waivers in effect. In the absence of such waivers, total return would be reduced. The returns shown assume reinvestment of Fund distributions and do not reflect the deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares. The graph illustrates performance of a hypothetical investment made in both classes of the Fund and a broad-based securities index on April 30, 2010, the inception date of the Fund. The graph does not reflect any future performance. The Russell 1000 Value Index measures the performance of the large-cap value segment of the U.S. equity universe. It includes those Russell 1000 companies with lower price-to-book ratios and lower expected growth values. One cannot invest directly in an index. 12 Geneva Advisors Equity Income Fund Investment Highlights (Unaudited) (Continued) Geneva Advisors Equity Income Fund – Class R Growth of $10,000 Investment Geneva Advisors Equity Income Fund – Class I Growth of $100,000 Investment * Inception Date 13 Geneva Advisors All Cap Growth Fund Schedule of Investments August 31, 2012 Shares Value COMMON STOCKS 98.68% Activities Related to Credit Intermediation 6.22% FleetCor Technologies, Inc. (a) $ Mastercard, Inc. Aerospace Product and Parts Manufacturing 4.09% B/E Aerospace, Inc. (a) TransDigm Group, Inc. (a) Building Material and Supplies Dealers 2.57% Fastenal Co. Communications Equipment Manufacturing 3.67% QUALCOMM, Inc. SBA Communications Corp. (a) Computer and Peripheral Equipment Manufacturing 9.93% Apple, Inc. Teradata Corp. (a) Computer Systems Design and Related Services 5.16% SolarWinds, Inc. (a) VMware, Inc. (a) Cut and Sew Apparel Manufacturing 0.76% Michael Kors Holdings Ltd. (a)(b) Electronic Shopping and Mail-Order Houses 6.48% Amazon.com, Inc. (a) eBay, Inc. (a) Full-Service Restaurants 2.59% Chipotle Mexican Grill, Inc. (a) The accompanying notes are an integral part of these financial statements. 14 Geneva Advisors All Cap Growth Fund Schedule of Investments (Continued) August 31, 2012 Shares Value Grocery Stores 2.75% The Fresh Market, Inc. (a) $ Health and Personal Care Stores 1.52% Ulta Salon Cosmetics & Fragrance, Inc. Leather and Allied Product Manufacturing 1.34% Under Armour, Inc. (a) Limited-Service Eating Places 1.61% Starbucks Corp. Management, Scientific, and Technical Consulting Services 2.54% Salesforce.com, Inc. (a) Medical Equipment and Supplies Manufacturing 8.04% Align Technology, Inc. (a) Edwards Lifesciences Corp. (a) Intuitive Surgical, Inc. (a) Miscellaneous Nondurable Goods Merchant Wholesalers 1.46% Monsanto Co. Nondepository Credit Intermediation 0.75% Altisource Portfolio Solutions SA (a)(b) Office Administrative Services 2.46% Gartner, Inc. (a) Oil and Gas Extraction 5.93% Concho Resources, Inc. (a) Continental Resources, Inc. (a) Other General Merchandise Stores 5.34% O’ Reilly Automotive, Inc. (a) Tractor Supply Co. The accompanying notes are an integral part of these financial statements. 15 Geneva Advisors All Cap Growth Fund Schedule of Investments (Continued) August 31, 2012 Shares Value Other Information Services 1.65% LinkedIn Corp. (a) $ Other Professional, Scientific, and Technical Services 2.78% Alliance Data Systems Corp. (a) Pharmaceutical and Medicine Manufacturing 4.83% Alexion Pharmaceuticals, Inc. (a) IDEXX Laboratories, Inc. (a) Professional and Commercial Equipment and Supplies Merchant Wholesalers 1.02% Covidien PLC (b) Rail Transportation 2.56% Kansas City Southern Securities and Commodity Contracts Intermediation and Brokerage 1.99% T Rowe Price Group, Inc. Software Publishers 3.76% Catamaran Corp. (a)(b) Support Activities for Mining 1.65% Core Laboratories NV (b) Waste Treatment and Disposal 3.23% Stericycle, Inc. (a) TOTAL COMMON STOCKS (Cost $200,258,081) The accompanying notes are an integral part of these financial statements. 16 Geneva Advisors All Cap Growth Fund Schedule of Investments (Continued) August 31, 2012 Principal Amount Value SHORT-TERM INVESTMENTS 1.26% Money Market Fund 1.26% Fidelity Institutional Money Market Portfolio $ $ TOTAL SHORT-TERM INVESTMENTS (Cost $3,074,195) Total Investments (Cost $203,332,276) 99.94% Other Assets in Excess of Liabilities 0.06% TOTAL NET ASSETS 100.00% $ Percentages are stated as a percent of net assets. (a) Non-income producing security. (b) Foreign issued security. The accompanying notes are an integral part of these financial statements. 17 Geneva Advisors Equity Income Fund Schedule of Investments August 31, 2012 Shares Value COMMON STOCKS 78.76% Beverage Manufacturing 2.59% Diageo PLC - ADR $ Building Material and Supplies Dealers 3.14% Home Depot, Inc. Computer Systems Design and Related Services 1.80% Accenture PLC (a) Electric Power Generation, Transmission and Distribution 5.84% Brookfield Infrastructure Partners LP (a) ITC Holdings Corp. Fruit and Vegetable Preserving and Specialty Food Manufacturing 2.19% B & G Foods, Inc. Health and Personal Care Stores 1.23% Walgreen Co. Limited-Service Eating Places 4.56% McDonald’s Corp. Local Messengers and Local Delivery 1.35% United Parcel Service, Inc. Metal Ore Mining 1.17% BHP Billiton Ltd. - ADR Oil and Gas Extraction 7.04% Enterprise Products Partners LP Other Investment Pools and Funds 1.92% Macquarie Infrastructure Co. LLC Other Pipeline Transportation 6.29% Plains All American Pipeline LP Petroleum and Coal Products Manufacturing 4.14% Chevron Corp. The accompanying notes are an integral part of these financial statements. 18 Geneva Advisors Equity Income Fund Schedule of Investments (Continued) August 31, 2012 Shares Value Pharmaceutical and Medicine Manufacturing 4.09% Abbott Laboratories $ Pipeline Transportation of Crude Oil 5.10% Magellan Midstream Partners LP Pipeline Transportation of Natural Gas 1.27% Williams Partners LP Rail Transportation 3.97% Union Pacific Corp. Residential Building Construction 2.24% Brookfield Asset Management, Inc. (a) Securities and Commodity Contracts Intermediation and Brokerage 2.33% T Rowe Price Group, Inc. Software Publishers 3.99% Microsoft Corp. Support Activities for Mining 2.73% Ensco PLC (a) Tobacco Manufacturing 4.85% Philip Morris International, Inc. Wholesale Electronic Markets and Agents and Brokers 1.60% Genuine Parts Co. Wired Telecommunications Carriers 3.33% BCE, Inc. (a) Verizon Communications, Inc. TOTAL COMMON STOCKS (Cost $64,069,137) The accompanying notes are an integral part of these financial statements. 19 Geneva Advisors Equity Income Fund Schedule of Investments (Continued) August 31, 2012 Shares Value REAL ESTATE INVESTMENT TRUSTS 18.02% Lessors of Real Estate 18.02% American Tower Corp. $ Digital Realty Trust, Inc. HCP, Inc. Simon Property Group, Inc. Taubman Centers, Inc. TOTAL REAL ESTATE INVESTMENT TRUSTS (Cost $13,872,764) Principal Amount SHORT-TERM INVESTMENTS 3.10% Money Market Fund 3.10% Fidelity Institutional Money Market Portfolio $ TOTAL SHORT-TERM INVESTMENTS (Cost $2,870,315) Total Investments (Cost $80,812,216) 99.88% Other Assets in Excess of Liabilities 0.12% TOTAL NET ASSETS 100.00% $ Percentages are stated as a percent of net assets. ADRAmerican Depositary Receipt (a) Foreign issued security. The accompanying notes are an integral part of these financial statements. 20 Geneva Advisors Funds Statements of Assets & Liabilities August 31, 2012 All Cap Equity Growth Fund Income Fund ASSETS Investments, at value (cost $203,332,276 and $80,812,216, respectively) $ $ Receivable for Fund shares sold Dividends and interest receivable Cash — Other assets TOTAL ASSETS LIABILITIES Payable for Fund shares redeemed $ $
